DETAILED ACTION

This is the initial Office action based on the application filed January 9, 2019.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 01/09/2019 and 01/23/2019 have been considered.  Initialed copies of Form 1449 are enclosed herewith.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1, 13, and 18 recite “automation’ opportunities” and it appears the apostrophe is a typographical error.  Dependent claims are object to as depending from an objected to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying robotic process automation opportunities based on ROI potential.  Claim 1 recites, in part, splitting the user actions into sentences, determining a sequence based on a recurrence for the sequence, determining a score for the sequence based on time duration, and filtering the sequence based on the score and functionality.  These claim limitations fall within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because claim 1 recites the additional limitations of general purpose computing elements and receiving an event log which is an extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and generally link the use of the judicial exception to a computing environment and are also data gathering. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to extra-solution activities, particularly data gathering, as well as general purpose computing elements.   Insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, cannot provide an inventive concept. The claim is not patent eligible.  Claims 13 and 18 suffer from similar issues.
Claims 2-12, 14-17, 19, and 20 contain other limitations relating to other mental process (determining and identifying steps).  Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  These claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2016/0350673) in view of Shukla (US 2016/0219086).

Regarding claim 1, Kumar discloses:
a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform operations which comprise (see at least figure 8): 
receiving an event log of a plurality of user actions executed by a user via a computing device (see at least learned paragraph 27, records of current and historical learned behavior stored in a data structure in a database; paragraph 44, user data generated by monitoring interactions of user with the user interface); 
splitting the plurality of user actions into a plurality of user action sentences, wherein each of the plurality of user action sentences identifies a functionality executed by the user via the computing device in the plurality of user actions (see at least paragraphs 32 and 33, learned behavior of task structures, task structure ; 
determining a sequence of user actions in the plurality of user action sentences based on a recurrence for the sequence in the plurality of user action sentences, wherein the sequence comprises reoccurring user actions from the plurality of user actions recurring in the plurality of user action sentences (see at least paragraph 31, learned behavior includes a collection of reusable patterns, reusable pattern derived from sequence of user interactions that have been learned and recorded based on repeated use of the sequence of user interactions in task structure creation; paragraphs 35-37, learned behavior using artificial intelligence; paragraph 45, learned behavior data generated by analyzing the user data for repeated user patterns); 
However Kumar does not explicitly disclose, but Shukla discloses:
determining a score for the sequence based on a time duration in which the user completes the sequence and based on types of the plurality of user actions in the sequence (see at least paragraph 31, indicator of time saved in the automated process versus manual means; paragraph 37, categorizes each relationship and calculates an ROI which is an index of how much value is saves or could be saved by eliminating or optimizing a process step); and 
filtering the sequence with a plurality of sequences from the plurality of user actions based on the score and functionality of the sequence when executed by the user via the computing device (see at least paragraph 37, application cohesion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar by adapting the teachings of Shukla to include ranking process optimizations (or automations) and considering the ROI when deciding to automate and both references deal with process automation.  The combination allows for potentially automating the processes that take the most time or that would have the most cost benefit.

Regarding claim 2, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein the event log of the plurality of user actions comprises desktop events detected by the computing device during use of at least one application on the computing device (see at least paragraph 31, reusable pattern is data associated with and derived from a sequence of user interactions, with at least one computer user interface; paragraph 30, project planning application)

Regarding claim 3, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein determining the sequence comprises:  Page 22 of 28Attorney Docket No. 49310.67US01NICE No. N/237-USdetermining the plurality of sequences in the plurality of user action sentences based on a plurality of recurrences for the plurality of sequences in the plurality of user actions sentences, wherein the plurality of sequences includes the sequence; and determining that the recurrence of the sequence meets a minimum threshold for the artificial intelligence engine (see at least paragraph 31, learned behavior 

Regarding claim 4, the rejection of claim 3 is incorporated, and Kumar further discloses:
wherein prior to determining that the recurrence of the sequence meets the minimum threshold, the operations further comprise: identifying each of the plurality of sequences; and determining numerical support for each of the plurality of recurrences of the plurality of sequences in the plurality of user action sentences (see at least paragraph 31, learned behavior includes a collection of reusable patterns, reusable pattern derived from sequence of user interactions that have been learned and recorded based on repeated use of the sequence of user interactions in task structure creation; paragraphs 35-37, learned behavior using artificial intelligence including similar or nearly the same task patterns; Kumar also discusses matching current user task creation with learned behavior according to a threshold, it would have also been obvious to use a similar 

Regarding claim 10, the rejection of claim 3 is incorporated, and Kumar further discloses:
wherein the operations further comprise: selecting the sequence based on the recurrence and the minimum threshold, wherein the minimum threshold is dynamically adjusted based on a number of the user action sentences and a number of the plurality of sequences (see at least paragraph 31, learned behavior includes a collection of reusable patterns, reusable pattern derived from sequence of user interactions that have been learned and recorded based on repeated use of the sequence of user interactions in task structure creation; paragraphs 35-37, learned behavior using artificial intelligence including similar or nearly the same task patterns; Kumar also discusses matching current user task creation with learned behavior according to a threshold, it would have also been obvious to use a similar matching threshold method to create the learned behavior based on repeated user interactions, see paragraph 58, updating learned behavior in real time)

Regarding claim 11, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein prior to determining the sequence, the operations further comprise: replacing identifying tokens within user actions of the plurality of user action sentences with a generalized descriptor (see at least paragraph 31, learned behavior includes a collection of reusable patterns, reusable pattern derived from 

Regarding claim 12, the rejection of claim 1 is incorporated, and Kumar further discloses:
wherein splitting the plurality of user actions into the plurality of user action sentences comprises: Page 24 of 28Attorney Docket No. 49310.67US01 NICE No. N/237-US identifying a subset of the plurality of user actions based on a time differential between consecutive user actions of the plurality of user actions, wherein the time differential identifies moving between different functionalities executed by the user via the computing device (see at least paragraphs 32 and 33, learned behavior of task structures, task structure includes a plurality of tasks that defines a block of work, the tasks may be related to each other in time; paragraph 44, the user interactions form task structures in the project plan)

Regarding claims 13, 14, 18, and 19, the scope of the instant claims does not differ substantially from that of claims 1 and 3.  Accordingly, claims 13 and 14 and 18 and 19 are rejected for the same reasons as set forth in the rejections of claims 1 and 3, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194